UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-07791 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 72-1424200 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1615 Poydras Street New Orleans, Louisiana* 70112 (Address of principal executive offices) (Zip Code) (504) 582-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. S Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “ accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer S Non-accelerated filer o(Do not check if a smaller Smaller reporting company o reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities and Exchange Act of 1934). oYes S No On March 31, 2008, there were issued and outstanding 55,048,974 shares of the registrant’s Common Stock, par value $0.01 per share. McMoRan Exploration Co. TABLE OF CONTENTS Page Part I.Financial Information Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flow (Unaudited) 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 22 Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Quantitative and Qualitative Disclosures about Market Risks 35 Controls and Procedures 35 Part II.Other Information 35 Signature 37 Exhibit Index E-1 TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements. McMoRan EXPLORATION CO. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, 2008 2007 (In Thousands) ASSETS Cash and cash equivalents $ 6,379 $ 4,830 Accounts receivable 154,675 128,690 Inventories 9,773 11,507 Prepaid expenses 5,861 14,331 Fair value of oil and gas derivative contracts 87 16,623 Current assets from discontinued operations including restricted cash of $0.5 million 3,097 3,029 Total current assets 179,872 179,010 Property, plant and equipment, net 1,441,544 1,503,359 Sulphur business assets, net 345 349 Restricted investments and cash 10,818 7,036 Fair value of oil and gas derivative contracts 961 4,317 Deferred financing costs 20,189 21,217 Total assets $ 1,653,729 $ 1,715,288 LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable $ 74,003 $ 97,821 Accrued liabilities 78,387 68,292 6% convertible senior notes 76,363 100,870 Other short term borrowings 2,666 10,665 Accrued interest and dividends payable 21,150 13,055 Current portion of accrued oil and gas reclamation costs 72,453 80,839 Current portion of accrued sulphur reclamation cost 11,131 12,145 Fair value of oil and gas derivative contracts 33,751 14,001 Current liabilities from discontinued operations 2,211 2,624 Total current liabilities 372,115 400,312 Senior secured revolving credit facility 163,000 274,000 5¼% convertible senior notes 115,000 115,000 11.875% senior notes 300,000 300,000 Accrued oil and gas reclamation costs 231,621 213,898 Accrued sulphur reclamation costs 9,327 9,155 Contractual postretirement obligation 5,651 6,216 Fair value of oil and gas derivative contracts 9,464 7,516 Other long-term liabilities 16,891 16,962 Total liabilities 1,223,069 1,343,059 Stockholders' equity 430,660 372,229 Total liabilities and stockholders' equity $ 1,653,729 $ 1,715,288 The accompanying notes are an integral part of these consolidated financial statements. 3 TABLE OF CONTENTS McMoRan EXPLORATION CO. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months EndedMarch 31, 2008 2007 (In Thousands, Except Per Share Amounts) Revenues: Oil & Gas $ 291,946 $ 51,375 Service 3,530 322 Total revenues 295,476 51,697 Costs and expenses: Production and delivery costs 55,646 17,728 Depletion, depreciation and amortization 121,332 27,035 Exploration expenses 6,813 9,755 Loss on oil and gas derivative contracts 45,231 - General and administrative expenses 9,012 6,397 Start-up costs for Main Pass Energy Hub™ 1,617 2,705 Total costs and expenses 239,651 63,620 Operating income (loss) 55,825 (11,923 ) Interest expense, net (17,111 ) (5,654 ) Other income (expense), net (627 ) 748 Income (loss) from continuing operations before income taxes 38,087 (16,829 ) Provision for income taxes (856 ) - Income (loss) from continuing operations 37,231 (16,829 ) Income (loss) from discontinued operations (856 ) 2,331 Net income (loss) 36,375 (14,498 ) Preferred dividends and amortization of convertible preferred stock issuance costs (4,366 ) (405 ) Net income (loss) applicable to common stock $ 32,009 $ (14,903 ) Basic net income (loss) per share of common stock: Continuing operations $0.61 $(0.61 ) Discontinued operations (0.02 ) 0.08 Net income (loss) per share of common stock $0.59 $(0.53 ) Diluted net income (loss) per share of common stock: Continuing operations $0.47 $(0.61 ) Discontinued operations (0.01 ) 0.08 Net income (loss) per share of common stock $0.46 $(0.53 ) Average shares outstanding: Basic 53,956 28,358 Diluted 85,154 28,358 The accompanying notes are an integral part of these consolidated financial statements. 4 TABLE OF CONTENTS McMoRan EXPLORATION CO. CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Three Months Ended March 31, 2008 2007 (In Thousands) Cash flow from operating activities: Net income (loss) $ 36,375 $ (14,498 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: (Income) loss from discontinued operations 856 (2,331 ) Depreciation, depletion and amortization 121,332 27,035 Exploration drilling and related expenditures (reimbursements) (735 ) 1,124 Compensation expense associated with stock-based awards 1,941 6,507 Amortization of deferred financing costs 1,256 604 Unrealized loss on oil and gas derivative contracts 41,591 - Loss on induced conversion of convertible senior notes 699 - Reclamation expenditures (912 ) (721 ) Prepayment of reclamation expenditures by third-party owners 4,146 - Increase in restricted cash (3,783 ) (6 ) Other (320 ) (524 ) (Increase) decrease in working capital: Accounts receivable (38,924 ) (7,613 ) Accounts payable and accrued liabilities 8,004 (8,810 ) Prepaid expenses and inventories 2,204 10,140 Net cash provided by continuing operations 173,730 10,907 Net cash used in discontinued operations (914 ) (2,429 ) Net cash provided by operating activities 172,816 8,478 Cash flow from investing activities: Exploration, development and other capital expenditures (51,379 ) (38,379 ) Acquisition of oil and gas properties (3,500 ) - Increase in restricted investments - (54 ) Net cash used in continuing operations (54,879 ) (38,433 ) Net cash activity from discontinued operations - - Net cash used in investing activities (54,879 ) (38,433 ) Cash flow from financing activities: Payments under senior secured revolving credit facility, net (111,000 ) (28,750 ) Proceeds from senior secured term loan - 100,000 Financing costs - (2,177 ) Dividends paid on convertible preferred stock (4,755 ) (374 ) Payments for induced conversion of convertible senior notes (699 ) - Proceeds from exercise of stock options and other 66 1,109 Net cash (used in) provided by continuing operations (116,388 ) 69,808 Net cash activity from discontinued operations - - Net cash (used in) provided by financing activities (116,388 ) 69,808 Net increase in cash and cash equivalents 1,549 39,853 Cash and cash equivalents at beginning of year 4,830 17,830 Cash and cash equivalents at end of period $ 6,379 $ 57,683 The accompanying notes are an integral part of these consolidated financial statements. 5 TABLE OF CONTENTS McMoRan EXPLORATION CO. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The consolidated financial statements of McMoRan Exploration Co. (McMoRan), a Delaware corporation, are prepared in accordance with U.S. generally accepted accounting principles.McMoRan’s consolidated financial statements include the accounts of those subsidiaries where McMoRan directly or indirectly has more than 50 percent of the voting rights and where the right to participate in significant management decisions is not shared with other shareholders, including its two wholly owned subsidiaries, McMoRan Oil & Gas LLC (MOXY) and Freeport-McMoRan Energy LLC (Freeport Energy).MOXY conducts all of McMoRan’s oil and gas operations and Freeport Energy continues to pursue plans for a multifaceted energy services facility, including the potential development of liquefied natural gas (LNG) facilities and natural gas storage capabilities at the Main Pass Energy Hub (MPEH™) project.With the discontinuation of McMoRan’s sulphur operations in 2002, its sulphur results are presented as discontinued operations and the major classes of assets and liabilities related to the sulphur business are separately shown for the periods presented. The accompanying unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes included in McMoRan’s 2007 Annual Report on Form 10-K for the year ended December 31, 2007 (2007 Form 10-K). The information furnished herein reflects all adjustments which are, in the opinion of management, necessary for a fair presentation of the results for the periods presented.All such adjustments are, in the opinion of management, of a normal recurring nature. Certain prior year amounts have been reclassified to conform to the current year presentation, including the presentation of restricted cash amounts within the statements of cash flow. 2.ACQUISITION OF GULF OF MEXICO SHELF PROPERTIES On August 6, 2007, MOXY completed the acquisition of substantially all of the proved oil and gas property interests and related assets of Newfield Exploration Company (Newfield) located on the outer continental shelf of the Gulf of Mexico for total cash consideration of $1.1 billion and the assumption of the related reclamation obligations (the 2007 oil and gas property acquisition). McMoRan also acquired 50 percent of Newfield’s interests in unproved exploration leases on the outer continental shelf of the Gulf of Mexico shelf and a majority of Newfield’s interests in the leases associated with the Treasure Island and Treasure Bay ultra deep prospects. McMoRan funded this acquisition through borrowings under its senior secured revolving credit facility and an interim bridge loan facility.For additional information regarding the 2007 oil and gas property acquisition and related financing activities see Notes 2 and 6 of the 2007 Form 10-K. The allocation of the purchase price to the acquired assets and assumed liabilities is based on McMoRan’s valuation estimates.The purchase price allocation is expected to be finalized in the near term. McMoRan does not believe there will be material changes to these amounts in the future.The following table summarizes the estimated fair value of the assets acquired and liabilities assumed at the date of the closing of the 2007 oil and gas property acquisition (August 6, 2007) (in thousands): Cash paid for acquired assets at closing (August 6, 2007) $ 1,076,286 Estimated oil & gas reclamation costs 267,537 Net assets acquired at closing 1,343,823 Post closing adjustments (35,649 ) a Other acquisition related costs 13,416 b Net assets acquired $ 1,321,590 a. Represents net cash flow from the operation of the acquired properties during the period from July 1, 2007 (effective date) to August 6, 2007 (closing date). b. Includes $3.5 million contingency accrual settled in the first quarter of 2008. The allocation of the purchase price of the acquired properties at the date of acquisition follows: 6 TABLE OF CONTENTS Accounts receivable $ 35,649 Oil and gas property, plant and equipment 1,321,590 Asset retirement obligations (267,537 ) Other accrued liabilities (13,416 ) Cash paid for acquired assets at closing (August 6, 2007) $ 1,076,286 The following unaudited pro forma financial information for the three months ended March 31, 2007 assumes that MOXY acquired the properties from Newfield effective January 1, 2007 (amounts in thousands, except for per share data). Revenues $ 197,293 Operating loss (26,682 ) Net loss (57,566 ) Basic and diluted net loss per share of common stock $ (2.03 ) 3.LONG-TERM DEBT McMoRan’s long-term debt is summarized below. March 31, December 31, 2008 2007 Senior secured revolving credit facility $ 163,000 $ 274,000 11.875% senior notes 300,000 300,000 5¼% convertible senior notes 115,000 115,000 6% convertible senior notes 76,363 100,870 Other 2,666 10,665 Total debt 657,029 800,535 Less current maturities (79,029 ) (111,535 ) Long-term debt $ 578,000 $ 689,000 Senior Secured Revolving Credit Facility McMoRan’s variable rate senior secured revolving credit facility (credit facility) is secured by substantially all of MOXY’s oil and gas properties and matures in August 2012.At March 31, 2008, the borrowing limit of the credit facility was $580 million.Under its terms, the credit facility’s borrowing limit is being reduced by $60 million each quarter during 2008, resulting in a $400 million borrowing limit at December 31, 2008. Credit availability under the facility is subject to a borrowing base which is recalculated semi-annually each April 1 and October 1.In addition to the borrowings outstanding at March 31, 2008, McMoRan also has $100 million of letters of credit issued under the credit facility to support the reclamation obligations assumed in the 2007 oil and gas property acquisition (Note 2).At March 31, 2008, McMoRan’s unused borrowing capacity under the credit facility totaled $317 million.The average interest rate on borrowings under McMoRan’s credit facilities was 5.87 percent and 8.49 percent during the three months ended March 31, 2008 and 2007, respectively.During the quarter ended March 31, 2008, interest expense on the credit facility totaled $5.7 million, including $2.0 million of amortization expense associated with the related deferred financing costs and other fees.During the same period in 2007, interest expense totaled $0.6 million, including $0.4 million of amortization expense associated with deferred financing costs. The credit facility contains covenants and other restrictions customary for oil and gas borrowing base credit facilities.McMoRan was in compliance with these covenants at March 31, 2008. Debt Conversion Transactions McMoRan’s 6% convertible senior notes are due July 2, 2008 (6% notes).During the three months ended March 31, 2008, McMoRan privately negotiated transactions to induce the conversion of $24.5 million of its 6% notes into approximately 1.72 million shares of its common stock.McMoRan paid an aggregate $0.7 million in cash to induce these conversions, which is reflected as non-operating expense in the consolidated statements of operations. Since March 31, 2008 and through April 28, 2008, McMoRan has privately negotiated transactions to induce the conversion of an additional $7.3 million of its 6% notes into approximately 0.5 million shares 7 TABLE OF CONTENTS of its common stock, thereby reducing the outstanding principal balance of the 6% notes to $69.1 million. McMoRan paid an aggregate $0.1 million to induce these conversions, which will be reflected as non-operating expense in McMoRan’s second quarter 2008 statement of operations. Senior Term Loan Effective January 19, 2007, MOXY entered into a senior term loan agreement (term loan).The term loan agreement provided for a five-year, $100 million term loan facility. Proceeds at closing, net of related fees and discounts, totaled approximately $98.0 million.McMoRan used the net proceeds to repay borrowings then outstanding under the revolving credit facility.See Note 6 of the 2007 Form 10-K regarding repayment of the term loan in connection with McMoRan’s 2007 oil and gas property acquisition. Fair Value of Debt The fair value of our 5¼% and 6% convertible senior notes and our 11.875% senior notes are determined at each reporting period using inputs based upon quoted prices for such instruments in active markets.As of March 31, 2008, the estimated fair value of our 5¼% and 6% convertible senior notes and our 11.875% senior notes was $140.6 million, $93.7 million and $301.5 million, respectively.The fair value of our senior secured revolving credit facility, which has a variable interest rate that floats with changes in market interest rates, approximates carrying value. 4.EARNINGS PER SHARE Basic net income (loss) per share of common stock has been calculated by dividing the net income (loss) applicable to continuing operations, net income (loss) from discontinued operations and net income (loss) applicable to common stock by the weighted-average number of common shares outstanding during the periods presented.For purposes of the earnings per share computations, the net income (loss) applicable to continuing operations includes preferred stock dividends and related amortization of the associated issuance costs. The table below reconciles McMoRan’s basic net income per share to its diluted net income per share for the three months ended March 31, 2008 (amounts in thousands, except per share data): Basic net income from continuing operations $ 32,865 Add:Preferred dividends from assumed conversion of6¾% mandatory convertible preferred stock 4,366 Add:Net interest from assumed conversion of 6% convertible senior notes 1,297 Add:Net interest from assumed conversion of 5¼% convertible senior notes 1,565 Diluted net income from continuing operations 40,093 Loss from discontinued operations (856 ) Diluted net income applicable to common stock $ 39,237 Weighted average common shares outstanding for purpose of calculating basic net income per share 53,956 Assumed exercise of dilutive stock options a, b 1,008 Assumed exercise of stock warrants a, c 504 Assumed conversion of 6¾% mandatory convertible preferred stock d 17,389 Assumed conversion of 6% convertible senior notes e 5,359 Assumed conversion of 5¼% convertible senior notes f 6,938 Weighted average common shares outstanding for purposes of calculating diluted net income per share 85,154 Diluted net income per share from continuing operations $0.47 Diluted net loss per share from discontinued operations (0.01 ) Diluted net income per share $0.46 8 TABLE OF CONTENTS McMoRan had a net loss from continuing operations in the first quarter of 2007.Accordingly, the assumed exercise of stock options and stock warrants, as well as the assumed conversion of McMoRan’s 5% mandatorily redeemable convertible preferred stock, 6% convertible senior notes and 5¼% convertible senior notes, were excluded from the diluted net loss per share calculations.These instruments were excluded because they are considered to be anti-dilutive, meaning their inclusion would have decreased the reported net loss per share from continuing operations during the three months ended March 31, 2007.The excluded share amounts are summarized below (in thousands): Stock options a, b 608 Stock warrants a, c 1,511 5% convertible preferred stock g 6,205 6% convertible senior notes e 7,079 5¼% convertible senior notes f 6,938 a. McMoRan uses the treasury stock method to determine total shares relating to in-the-money stock options and stock warrants to include in its diluted earning per share calculation. b. Represents stock options with an exercise price less than the average market price for McMoRan’s common stock for the periods presented. c. Includes in-the-money stock warrants issued to K1 USA Energy Production Corporation in December 2002 (1.74 million shares) and September 2003 (0.76 million shares).The warrants are exercisable for McMoRan common stock at any time over their respective five-year terms at an exercise price of $5.25 per share.In December 2007, the stock warrant for 1.74 million common shares was exercised.See Note 5 of McMoRan’s 2007 Form 10-K for additional information regarding the warrants. d. See Note 8 of McMoRan’s 2007 Form 10-K for information regarding McMoRan’s 6¾% mandatory convertible preferred stock. e. The 6% convertible senior notes, issued in July 2003, are convertible at the option of the holder at any time prior to their maturity on July 2, 2008 into shares of McMoRan common stock at a conversion price of $14.25 per share.Net interest expense on the 6% convertible senior notes totaled $1.3 million and $1.5 million during the first quarter of 2008 and 2007, respectively. Additional information regarding McMoRan’s 6% convertible senior notes is disclosed in Note 6 of the 2007 Form 10-K. f. The 5¼% convertible senior notes, issued in October 2004, are convertible at the option of the holder at any time prior to their maturity on October 6, 2011 into shares of McMoRan common stock at a conversion price of $16.575 per share.Net interest expense on the 5¼% convertible senior notes totaled $1.6 and $1.4 million during the first quarter of 2008 and 2007, respectively. Additional information regarding McMoRan’s 5¼% convertible senior notes is disclosed in Note 6 of the 2007 Form 10-K. g. See Note 8 of McMoRan’s 2007 Form 10-K for information regarding McMoRan’s 5% mandatorily redeemable convertible preferred stock, including the conversion of the shares into approximately 6.2 million shares of common stock during 2007. Outstanding stock options excluded from the computation of diluted net loss per share of common stock because their exercise prices were greater than the average market price of the common stock during the periods presented are as follows: First Quarter 2008 2007 Outstanding options (in thousands) 4,416 5,730 Average exercise price per share $ 18.01 $ 17.44 5.DERIVATIVE CONTRACTS In connection with the closing of the 2007 oil and gas property acquisition (Note 2) and related financing, MOXY entered into derivative contracts for a portion of the anticipated production from its proved developed producing oil and gas properties at the time of the acquisition for the years 2008 through 2010.At March 31, 2008, McMoRan’s oil and gas derivative contracts were as follows: 9 TABLE OF CONTENTS Natural Gas Positions (million MMbtu) Open Swap Positions a Put Options b Annual Average Annual Average Total Volumes Swap Price c Volumes Floor c Volumes 2008 8.8 $ 8.68 6.6 $ 6.00 15.4 2009 7.3 $ 8.97 3.2 $ 6.00 10.5 2010 2.6 $ 8.63 1.2 $ 6.00 3.8 Oil Positions (thousand bbls) Open Swap Positions a Put Options b Annual Average Annual Average Total Volumes Swap Price d Volumes Floor d Volumes 2008 379 $ 73.29 288 $ 50.00 667 2009 322 $ 71.82 125 $ 50.00 447 2010 118 $ 70.89 50 $ 50.00 168 a. Covering periods January-June and November-December of the respective years.Contracts for the period January-March 2008 have been settled, resulting in realized losses of $3.6 million. b. Covering periods July-October of the respective years. c. Price per MMbtu of natural gas. d. Price per barrel of oil. Because these oil and gas derivative contracts were not designated as hedges for accounting purposes, changes in the related fair values using observable measurable inputs (based on quoted market prices and corroborated by transaction counterparty acknowledgements) are recognized immediately in McMoRan’s operating results at each reporting period. For the quarter ended March 31, 2008, McMoRan had a cumulative realized loss of $3.6 million resulting from settlement of contracts expiring during January-March 2008.During the first quarter of 2008, McMoRan’s realized and unrealized (gains)/losses on these contracts were as follows (in thousands): Realized Unrealized Total Gas puts $ - $ 1,597 $ 1,597 Oil puts - 6 6 Gas swaps (3,872 ) 40,596 36,724 Oil swaps 7,512 (608 ) 6,904 Loss on oil and gas derivative contracts $ 3,640 $ 41,591 $ 45,231 The original cost of the put options was $4.6 million.There was no initial cost for entering into the swap contracts.At March 31, 2008, the fair value of the derivative contracts was as follows (in thousands): Puts Swaps Gas Oil Gas Oil Total Current assets $ 85 $ 2 $ - $ - $ 87 Other assets 773 78 110 - 961 Current liabilities - - (20,128 ) (13,623 ) (33,751 ) Other long-term liabilities - - (2,913 ) (6,551 ) (9,464 ) Fair value of contracts $ 858 $ 80 $ (22,931 ) $ (20,174 ) $ (42,167 ) 6.INCOME TAXES As of January 1, 2008 and March 31, 2008, McMoRan had approximately $264.6 million and million, respectively, of unrecognized tax benefits relating to its reported net losses and other temporary differences from operations.McMoRan recorded a full valuation allowance on these deferred tax assets (see Note 11 of McMoRan’s 2007 Form 10-K).McMoRan’s effective tax rate would be reduced in future periods to the extent these deferred tax assets are recognized. Internal Revenue Code provisions limit the application of alternative 10 TABLE OF CONTENTS minimum tax net operating losses to ninety percent of defined alternative minimum taxable income, and the first quarter 2008 tax provision of $0.9 million reflects this limitation.No benefit for resulting alternative minimum tax credits has been recognized in McMoRan’s statement of operations for the three months ended March 31, 2008. Interest or penalties associated with income taxes are recorded as components of the provision for income taxes, although no such amounts have been recognized in the accompanying financial statements.Currently, McMoRan’s major taxing jurisdictions are the United States (federal) and Louisiana.McMoRan recently added producing properties in Texas.Tax periods open to audit for McMoRan include federal and Louisiana income tax returns subsequent to 7.
